           Case 1:14-cv-01459-VEC Document 121 Filed 09/21/21 Page  USDC1SDNY
                                                                            of 3
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC #:
UNITED STATES DISTRICT COURT                                        DATE FILED: 09/21/2021
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ X
IN RE:                                                       :
                                                             : 14-MD-2548 (VEC)
COMMODITY EXCHANGE, INC., GOLD                               : 14-MC-2548 (VEC)
FUTURES AND OPTIONS TRADING                                  :
LITIGATION                                                   :     ORDER
                                                             :
This Document Relates to All Actions                         :
------------------------------------------------------------ X
VALERIE CAPRONI, United States District Judge:

          WHEREAS on December 9, 2016, the Court preliminarily approved a settlement with

Deutsche Bank, Order, Dkt. 187;

          WHEREAS on February 12, 2021, the Court preliminarily approved a settlement with

HSBC Bank, Order, Dkt. 515; and

          WHEREAS a hearing to consider the fairness, reasonableness, and adequacy of the

Deutsche Bank and HSBC settlements (the “Fairness Hearing”) is currently scheduled for

Wednesday, October 13, 2021 at 10:00 A.M., Order, Dkt. 580;

          IT IS HEREBY ORDERED that due to a conflict in the Court’s calendar,1 the Fairness

Hearing is adjourned to Thursday, October 21, 2021 at 10:00 A.M. The Fairness Hearing will

be held in Courtroom 443 of the Thurgood Marshall United States Courthouse, located at 40

Foley Square, New York, New York 10007.

          IT IS FURTHER ORDERED that, by no later than Wednesday, September 29, 2021,

    Plaintiffs must post the change in date and time of the Fairness Hearing on the settlement




1
         As the parties know, criminal cases have priority over civil cases; as the parties may also know, due to the
COVID-19 pandemic, the Southern District of New York is using a centralized calendaring system to schedule jury
trials. The Court now has a criminal trial that conflicts with the scheduled Fairness Hearing in this matter. The
Court appreciates the parties, the objectors, and the public’s understanding.
        Case 1:14-cv-01459-VEC Document 121 Filed 09/21/21 Page 2 of 3




website. See Order, Dkt. 516 ¶ 28. By no later than Friday, October 1, 2021, Plaintiffs must

inform the Court that the settlement website has been updated.

       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.

       IT IS FURTHER ORDERED that any person who appears at any SDNY courthouse must

comply with Standing Order M10-468 (21-MC-164), which further pertains to courthouse entry.

       IT IS FURTHER ORDERED that interested members of the public may listen to the

hearing remotely by dialing 1-888-363-4749, using the access code 3121171 and the security

code 2548. All of those accessing the hearing are reminded that recording or rebroadcasting of

the proceeding is prohibited by law.



SO ORDERED.
                                                   _________________________________
Date: September 21, 2021                                 VALERIE CAPRONI
      New York, NY                                       United States District Judge




                                               2
         Case 1:14-cv-01459-VEC Document 121 Filed 09/21/21 Page 3 of 3




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet
the requirements for entry, you will be sent a QR code to be used at the SDNY entry device at
the courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                                 3
